Title: To George Washington from John Carlyle, 8 January 1760
From: Carlyle, John
To: Washington, George

 

Sir
Alexa. Jany 8th 1760

We have Try’d your Stilliards at 56 112 & 168 & beleive them to be As True as Any Stilliards are, the fault Is not In the Stilliards Its where you Suspected it to be.
Mr Dalton Spar’s you Sum butter; I Lett Coll Fairfax have half of mine Abt A Month Ago Mrs Carlyle Joyns In Compts to You the Ladys & family & am Yr Very Hble Sert

John Carlyle


P.S. Yr Man brings the Wmburg papers.

